Official Foo 420A (Notice of Motian or Objections (12/La} 4 ii.

 

  

JEANNE ED
EA AUGHTOW, CLER
United States Bankruptcy Court “AR 25 aap,
_ ___ District of New Jersey US. RANI jon
In re Reahienia Williams Orme ET ~ ~

Dabtor Case No.

26-2401 2LABA

}
)
}
)
Address 404 North Second Street yo 1
iOB102 ee —} 20-3271 Adi
}
)
}
)
)
}
)

 

 

Camden, NJ 08102

 

 

 

; . Chapter
Last four digits of Social Security or Individuat Tax-payer Identification 13 - Bankruptcy

(ITIN) No{s}.(ifany): 3345

Employer's Tax Identification (EIN} No{s).(if any)

’

NOTICE OF MOTION TO

-Reahienia Williams __ has filed papers with fhe court to {relief sought in mation

Reconsideration of 180 Day Bar
(To ReOpen)

Debtor requests a response from Court
by or before April 10, 2021,

  

March 25, 2021 | BE
nn oe Signature: hewn Pipa ©

Name: Reahienia Williams _
Address: _ 404 North Second Street
Camden, NJ 08102

Date:

 
P.O.Box 5
Magnolia, NJ 08049

March 18, 2021

Judge Andrew B. Altenburg, Jr.
U.S. District Court

Bankruptcy Division

Camden, NJ 08101

Re:  Filing#: 20-24071-ABA.
Letter to the Court regarding 180 day Bar to Refile Order

Dear Judge Altenburg:

Good day, Your Honor. 1 am in receipt of your final order that bars me from re-filing or
instituting any action for Bankruptcy protection for atleast 180 days from the date that of my
Chapter 13 Bankruptcy matter dismissal. 1 1 am writing to you pro-se, so if ] am wrong, stop here
and accept my apologies. It took me for a pause because I am sure you are not aware of the
intricacies that have consistently plagued my fight for survival in these filings beyond the
paperwork you see concerning these bankruptcy petition 13 filings. I would like to have New
counsel Re-open this case since a petition had never been filed.

I regrettably ask for reconsideration of your last action as the circumstance behind the scenes
concerning no/late petition filing has much to do with my car being towed by neighbor (who then
turned over vehicle to creditor for malicious purposes. It was not initiated by the Creditor)

which hindered getting information needed to complete petition accurately, than being late for
filing a petition.

Albeit Your Honor, I do admit that 1 was behind on vehicle payments. Unfortunately there had
been countless police reports that I have had to file such that I resorted to storing important
financial documents (to complete petition), legal and ID documents in my vehicle just to have a
glimpse of hope for privacy . This was shared with counsel pre-dismissai.

From day 1, I had plead with counsel to file action to get vehicle back quickly that was taken far
out of state on December 23, 2020, only to be told that something was filed. Further, I had
previously communicated with counsel that my vehicle made up a substantial portion of my
income from previous filing evidence, which still did not move counsel.

ye
page 2. - re: 180 day bar (case # 20-24071-ABA) R. Williams

Seeing that we were approaching the dismissal time, I had to resort to calling your Court
chambers as well as the Trustee offices on January 23, 2021. 1 was told by your offices that my
counsel only filed an ask to the court on January 26, 2021 (an application to Turn over property),
an entire 2 months until matters would be heard by court (on February 23, 2021).

Your offices and the Trustee office were so kind to try to assist me with getting certain document
copies on file from previous filing in time before dismissal. Some helpful suggestions were also
made which I communicated to my counsel who did not take too lightly to my activity (in trying
to help myself) or being told what to do (such as filing An application to Shorten time). I had
also communicated (to counsel, your office, and the Trustees offices) that I had a pre-scheduled
impending in-person IRS February 5, 2021 meeting approaching which would cement the
complete replacement documentation necessary for successful petition filing.

In my opinion, I definitely chose wrong counsel and I am having an extremely difficult time
bringing new legal counsel on-board to help me save my home with your 180 Bar on this matter.
My dire help needs to come now. 180 days will injure me eternally as I have had considerable
losses already. I come with my hat-in-my-hands as embarrassment that I have to disclose my
personal intricacies to you personally, but I have no alternative with your Bar, Your Honor. All
the things that have been stated herein are documented.

Please see my summary on my history of chapter 13 petition filings. In this letter I ask ask for
emergency and accelerated re-consideration. Thank you, for your time. J look forward to hearing
from you soon.

Sincere]

Y Ahrens elle

Reahienia Williams

   
page 3. - re: 180 day bar (case # 20-24071-ABA ) R, Williams

With what may look like to you as a series of frivolous filings and a petitioner who is not serious
in reaching a successful final chapter 13 petition is all but. I and have been frought with
unspoken circumstances and extenuating challenges behind the scenes.

The last thing I would want is to waste Yours or the Court's time in trying to help me obtain
livelihood protection and bankruptcy relief.

Summary of my Chapter 13 petition filings (in review),

Filing #1 -

Legal counsel- V. McCoy Filing Vacated due to Attorney request to take care of
her family member and discontinue bankruptcy practice.

Filing #2-

Legal counsel- S. Wasserstrum Filing dismissed due to missed Trustee payment. Covid
hit, Lead supporting counsel left firm. Long
re-connection delay. Unable to refile.

Filing #3
Legal counsel- B. Sadek No petition filed. Previously paid counsel who

now Refuses to handle further,
iaizo IN uA eD
pags Ase 1%
boy dUALES) QaV34S| q

¥ SOL ob

Lyne)
map

< Gonavaryy 1
ae wa We
ght st

Pete at eer

 

an
¢

;g0 CN * vaGw @)

2997S eve tw hey !

\
\

‘
